Citation Nr: 1754386	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for benign positional vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Army from October 1982 to July 1986 and February 1988 to June 2005, including combat service and service in Southwest Asia (SWA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran timely perfected an appeal to the Board.  The September 2008 rating decision denied the claim of entitlement to service connection for a right ankle disorder while the February 2010 rating decision granted an increased evaluation of 10 percent for the Veteran's service-connected vertigo, effective as of August 14, 2009.  

In August 2014 and August 2017, the Board remanded these issues, in pertinent part, for additional evidentiary development, to include new VA examinations.

In an October 2017 rating decision, the Veteran's 10 percent disability evaluation for his service-connected vertigo was assigned as of January 14, 2008.  


FINDINGS OF FACT

1. The Veteran's current right ankle disability did not manifest during, or as a result of, active military service, or as a result of a service-connected disability.  

2.  Resolving doubt in favor of the Veteran, his vertigo has been productive of dizziness and occasional staggering throughout the period on appeal.





	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2017).

2.  The criteria for a disability rating of 30 percent for vertigo throughout the period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2017 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).
 
II.  Service Connection

The Veteran contends that he is entitled to service connection for a right ankle disability. 

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the outset, the Board notes that the Veteran has been diagnosed with arthritis and tendonitis of the right ankle.  As such, he has a present disability for the purposes of satisfying the first element of service connection.  The question becomes whether this disability is related to service.

The Veteran's January 1988 enlistment examination is negative with respect to ankle disabilities.  Service treatment records reflect treatment of his left ankle, but do not list any complaints regarding his right ankle in service.  

In a June 2008 VA examination to assess the Veteran's left ankle, as the right ankle was not claimed at the time, the examiner found that the right ankle had full range of motion and no pain on examination.  In May 2010, VA Medical Center (VAMC) records indicate that the Veteran sought treatment for bilateral ankle pain.  A subsequent x-ray in June 2010 revealed degenerative changes in the left ankle, but not of the right ankle.  In July 2010, the Veteran reported that he hurt his right ankle after running approximately three weeks prior, and denied a history of trauma to the ankle.  He was diagnosed with a right Achilles tendon injury, and later fitted for a right tall walking boot.

In a February 2012 VA examination, the Veteran reported the onset of right ankle pain after recurrent inversion injuries beginning in 1985.  He reported frequent episodes of sprains over the years during running and road marches in service.  The examiner stated that it was less likely as not that the current right ankle condition was caused by, aggravated by or the result of active military service.  The examiner reasoned there was no medical documentation of a right ankle injury during service or within a year of discharge from service.  The first documentation of a right ankle condition was noted in 2010.

The examiner further stated that right ankle tendonitis is an overuse syndrome which was first noted some time after discharge from service.  The Veteran's recurrent right ankle sprain was the result of ankle sprains since discharge from service, as no such condition was treated while the Veteran was in active military service.  The examiner also stated that it was less likely as not that the Veteran's current right ankle condition was caused by, aggravated by or the result of his service-connected bilateral plantar fasciitis, bilateral knee patellofemoral syndrome (PFS) with degenerative joint disease (DJD), and lumbar degenerative disease.  The examiner found no medical authority or peer reviewed medical literature, which supported the contention that either plantar fasciitis/flat feet, bilateral knee PFS with DJD or lumbar degenerative disease/strain can be causative to or aggravate a right ankle disability.

The examiner also stated that it was less likely as not that that the Veteran's current right ankle disability was caused by, aggravated by or the result of his service-connected chronic left ankle sprain.  The examiner found no medical authority or peer reviewed medical literature which supported the contention that an ankle condition of the left ankle can be causative to or aggravate such a condition on the right ankle.  The Veteran's gait was biomechanically normal.

In September 2017, a medical examiner reviewed the Veteran's claims file and provided a detailed medical opinion based upon the Board's remand directive.  In it, the examiner acknowledged that the Veteran was a credible witness, and his lay statements regarding etiology and onset of symptoms were considered in formulating the medical opinion.  The examiner also reviewed active duty records and post-service treatment records.  

Although the Veteran's 2015 lay statement attested to an initial inversion right ankle sprain in 1985, the active duty records were negative for complaints, diagnosis, treatment, event and/or injury related to a right ankle injury.  Specifically, the August 29, 1995, October 13, 1999, January 5, 2005, and February 9, 2005, reports of medical history were negative for complaints, diagnosis, treatment, injury and/or events related to the right ankle and/or Achilles tendonitis and/or degenerative changes within the ankle mortise.  However, there were subjective complaints of flat feet and chronic left ankle sprain in service.  Moreover, on an undated request for private medical information, the report of medical history was negative for complaints, diagnosis, treatment, injury and/or events related to the right ankle and/or Achilles tendonitis and/or degenerative changes within the ankle mortise.  Furthermore, the Veteran's February 1989 clinical presentations for back, upper extremity, left ankle and foot were also negative for complaints, diagnosis, treatment, event and/or injury related to the right ankle.  Therefore, and with the understanding that the Veteran is credible, the examiner determined that it was less likely than not that the Veteran's claimed right ankle disability was  related to military service due to the lack of objective, medically or orthopedically-based, clinical evidence to support his current right ankle diagnoses.  The Veteran's claimed right ankle disability was not reflected in his military service record.  For those same reasons, it was also less likely than not that the Veteran's claimed right ankle disability was aggravated by military service because of the lack of any objective, medically or orthopedically-based, clinical evidence to support his current right ankle diagnoses and/or reflective of his military service record.  Aforementioned aggravation was not found.  Therefore, no comment was warranted on the baseline manifestation of the Veteran's right ankle disability found prior to aggravation and/or increased manifestation that are proximately due to any service-connected disorder.

Furthermore, the examiner determined that the July 2010 lay statement by the Veteran clearly indicated that his right ankle "started hurting about 3 weeks ago after running."  Clinically, there was tenderness on palpation of right Achilles tendon.  Concurrently, the May 2010 radiographs observed no acute osseous lesions.  Specifically, the findings were described as follows: "No fracture, dislocation or soft tissue swelling.  Minimal degenerative spurring of the anterior tibia and tarsal bones noted.  The mineralization and alignment are preserved."  In August 2010, the Veteran's lay statement confirmed right ankle pain.  The Veteran stated "his right ankle started hurting about 2 months ago after running."  In correlation, the August 2010 right ankle imaging study observed tendinopathy of the Achilles tendon (minimal fluid in the anterior aspect of tendon and mild thickening but without disruption) with preserved anterior/posterior tibialis, extensor/flexor digitorum and hallucis longus tendons, preserved alignment of the tibia and fibular ligaments, and normal plantar fascia moiety.  

In contrast, there were mild hypertrophic changes of the tarsal bones.  Moreover, and in retrospect, the VAMC records were negative for complaints, diagnosis, treatment, injury and/or events related to the right ankle prior to 2010 as compared to later films finding, dated January 20, 2016, consistent with mild Achilles ossific enthesopathy.  Therefore, and with the understanding that the Veteran is credible, the examiner concluded that it was less likely than not that the Veteran's claimed right ankle disability related to military service because of the lack of any objective medically or orthopedically-based, clinical evidence to support his current right ankle diagnoses, but instead a consequence of his 2010 right ankle running event.  Thus, it was it is less likely than not that the Veteran's claimed right ankle disability reflected his military service record.  For these same reasons, the examiner determined that it was less likely than not that the Veteran's claimed right ankle disability was aggravated by military service because of the lack of any objective medically or orthopedically-based, clinical evidence to support his current right ankle diagnoses and/or reflective of his military service record.  To the contrary, the post-service treatment records demonstrated clinical and imaging findings, as well as subjective lay statements of a post-service right ankle event, that progressed over time.  Aforementioned aggravation was not found.  Therefore, no comment was warranted on the baseline manifestation of the Veteran's right ankle disability found prior to aggravation and/or increased manifestation that are proximately due to any service connected disorder.

In sum, the evidence of record does not reflect that the Veteran reported a right ankle disability or symptoms thereof until July 2010 while seeking treatment for an injury reportedly incurred while running.  The Veteran did, however, seek treatment for left ankle injuries in service.  The Veteran only asserted that he suffered inversion injuries during service in a February 2015 VA examination, long after his initial treatment for the right ankle condition in 2010.  The probative medical evidence of record, including competent medical opinions regarding etiology, indicates that the Veteran's right ankle disability was not incurred in or otherwise related to service.  These medical opinions note both the lack of in-service treatment for a right ankle disability, as well as the approximately five years that elapsed between discharge from service, and the timing of the first complaints regarding his right ankle.  Furthermore, competent medical evidence of record indicates that his right ankle disability was not secondarily caused by any of his service-connected disabilities due to the lack of scientific and medical basis for such a causal relationship.

The Board acknowledges the Veteran's lay statements with respect to etiology.  The Veteran is competent to report observable symptomatology of a disability.  However, the Board has weighed the probative value of the Veteran's conflicting statements as to etiology, which were offered initially while seeking treatment for a right ankle disability in July 2010 and then in a February 2015 VA examination.  The Board finds that the February 2015 statement as to etiology is of lesser probative value when weighed against his previous statements given while seeking treatment for the disability, as well as the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

While the Veteran believes that his current right ankle complaints are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a disability are matters not capable of competent lay observation, but instead require medical expertise to establish.  Accordingly, his opinion as to the diagnosis or etiology of his right ankle disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions. 

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a right ankle disability.  As the preponderance of the evidence is against the claim for service connection for a right ankle disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.  Entitlement to service connection for a right ankle disability is denied.

III.  Increased Evaluation

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for vertigo.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2017).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d at 1380-81.  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's vertigo is rated under Diagnostic Code 6204 which contemplates peripheral vestibular disorders.  Under such code, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A note provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id.

The Veteran has been diagnosed with benign positional vertigo.  Post-service treatment records reflect treatment for the disorder, including one reported hospitalization for an episode that lasted 48 hours in 2004.  In November 2007, the Veteran suffered another severe episode of vertigo and was transported to the hospital for treatment.  In June 2008, VAMC treatment records note that the Veteran suffered from vertigo with periods of imbalance.  A June 2008 VA examination found mild benign proxismal positional vertigo with involuntary eye movement.  

In August 2009, a VA examination report found that the Veteran suffered from mild benign positional vertigo associated with mild dizziness without staggering gait.  In an October 2013 VA examination, the Veteran reported another severe instance of vertigo in August 2013 that required emergency room evaluation and overnight admission.  The Veteran stated that he felt light as if he were floating during episodes.  In a February 2015 VA examination, the Veteran reported becoming dizzy when going from cold to hot environments, which caused him to feel "off balance."  A subsequent addendum to that examination stated that the Veteran continued to exhibit symptoms of vertigo and imbalance, though the etiology of the condition was unclear.

After a thorough review of the medical and lay evidence of record, the Board finds that the criteria for the 30 percent, or maximum, evaluation for the Veteran's vertigo is warranted throughout the entire period on appeal.

Resolving doubt in the Veteran's favor, the preponderance of the evidence supports a finding that his vertigo has been productive of occasional staggering throughout the appeal period.  Since June 2008, the Veteran has reported symptoms of dizziness and imbalance attributable to his episodes of vertigo.  While the August 2009 VA examination disclaims staggering, the medical evidence of record documents the Veteran's multiple complaints of feeling "off balance" in combination with feelings of dizziness during episodes.  These repeated descriptions of balance issues associated with vertigo are clearly indicative of an unstable gait and occasional staggering as contemplated by the Diagnostic Code.  

However, the criteria for a rating higher than 30 percent for the Veteran's vertigo have not been met.  Notably, a higher rating is not available under Diagnostic Code 6204, as a 30 percent rating is the maximum allowable rating for peripheral vestibular disorders. 

Moreover, no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The medical evidence of record does not show that the Veteran has a current diagnosis of Meniere's syndrome (endolymphatic hydrops), chronic nonsuppurative otitis media with effusion, otosclerosis, or benign or malignant neoplasm of the ear.  See 38 C.F.R. § 4.87, Diagnostic Codes 6201-6202, 6205, 6208-6209.  There is also no evidence of record that the Veteran's disability is manifested by the complete loss of both auricles.  See 38 C.F.R. § 6207.  As such, a rating in excess of the 30 percent is not warranted under any of the other potentially applicable diagnostic codes for diseases of the ear.

Resolving doubt in favor of the Veteran, the Board finds that his vertigo produced episodes of dizziness and imbalance since approximately the date of his claim for an increased evaluation for the disability.  As such, a 30 percent evaluation for vertigo is warranted since January 14, 2008.  




	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to service connection for a right ankle disability is denied.

2.  Entitlement to an evaluation of 30 percent for benign positional vertigo is granted.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


